                            UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

In re:                                                        Case No. 20-43818

RICHARD CLARENCE BALDWIN, JR.,                                Chapter 7

            Debtor.                                           Judge Thomas J. Tucker
_________________________________/

              ORDER DENYING, WITHOUT PREJUDICE, THE DEBTOR’S
                  MOTION TO REDEEM PERSONAL PROPERTY

         This case is before the Court on a motion filed by the Debtor on April 6, 2020, entitled

“Motion for Authority to Redeem Personal Property and Approval of Associated Financing and

Attorney Fees under 11 U.S.C. 722” (Docket # 13, the “Redemption Motion”). On May 18,

2020, the Debtor filed a Certification of Non-Response indicating that no one had filed an

objection to the Motion (Docket # 22), and submitted a proposed order. But there were

deficiencies in the proposed order, so on May 19, 2020, the Court had the Courtroom Deputy

send an email to the Debtor’s attorney which stated:

                Judge Tucker reviewed the proposed order for redemption and
                requests that the following message [be] sent to you:

                Message:

                This proposed redemption order is deficient, in two ways: 1. It does
                not describe or identify the vehicle being redeemed in any way; and
                2. it does not state a time limit for the debtor to pay the redemption
                amount. Please submit a revised order that corrects these
                deficiencies. Thanks.

                end of message

                Your prompt attention to this is greatly appreciated.

                Thank you,
                Mary Vozniak




   20-43818-tjt      Doc 23     Filed 06/05/20     Entered 06/05/20 11:34:04        Page 1 of 2
               Courtroom Deputy to Hon. Thomas J. Tucker

       On May 28, 2020, the same message was re-sent to Debtor’s counsel. But to date, the

Debtor’s counsel has not submitted any revised order to try to correct the deficiencies in the

proposed order. The Debtor has failed to properly prosecute his Redemption Motion.

       Accordingly,

       IT IS ORDERED that the Redemption Motion (Docket # 13) is denied, without prejudice,

for lack of prosecution.



Signed on June 5, 2020




                                                 2


   20-43818-tjt     Doc 23     Filed 06/05/20     Entered 06/05/20 11:34:04        Page 2 of 2
